DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest reference found during Examiner’s search of the prior art was US 2009/0105799 to Hekmat et al. (“Hekmat”). This reference is very close to the invention recited in claim 1. There is, however, no teaching or suggestion of any anchor element that is disposed at a longitudinal distance from the at least one detection element sufficient to isolate the at least one detection element from distortions of the vessel caused by the anchoring element. Additionally, there is no teaching that the catheter body comprises a distal end configured and dimensioned to engage a wall of the vascular lumen to maintain the position of the distal end region with respect to the vascular lumen wall. Examiner found no reference that could be combined to address the deficiencies of Hekmat without impermissible hindsight reconstruction. For these reasons, the claims are found allowable. Claims 14 and 17 are allowed for the reasons provided in the Office action mailed on July 22, 2020.
Examiner includes other references that were found relevant to the claimed invention: US 2017/0265839 A1 to Levine and US 2016/0361019 A1 to Crystal et al., which show a distal ultrasound transducer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.